       Case 17-51556-grs          Doc 53           Filed 05/03/19 Entered 05/03/19 12:36:22                  Desc Main
                                                   Document      Page 1 of 1


                                          UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF KENTUCKY
                                                 LEXINGTON DIVISION

                 IN RE

                 MARK AND KATRINA VERMILION                                                CASE NO. 17-51556

                 DEBTORS


                                              ORDER SETTING SHOW CAUSE


                       A hearing on the Trustee's Motion to Dismiss for failure to Make Plan Payments having

                been conducted on May 2, 2019, and counsel for debtor, Gregory A. Napier, having failed to

                appear to represent his clients,

                       It is ORDERED that Mr. Napier shall appear at 9:30 a.m. on June 6, 2019, at the

                United States Bankruptcy Court, Community Trust Building, Lexington Courtroom –

                Chapter 13, 100 East Vine Street, Lexington, Kentucky, and show cause as to why monetary

                or other sanctions should not be imposed for failing to appear at a scheduled hearing.




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                  Signed By:
                                                                  Gregory R. Schaaf
                                                                  Bankruptcy Judge
                                                                  Dated: Friday, May 3, 2019
                                                                  (grs)
